ACCEPTED
                                                                                                                                                   01-15-00299-cv
                                                                                                                                       FIRST COURT OF APPEALS
                                                                                                                                               HOUSTON, TEXAS
                                                                                                                                             6/15/2015 4:57:37 PM
                                                                                                                                            CHRISTOPHER PRINE
                                                                                                                                                           CLERK

                                                     No.01-15-00299-CV

	  
                                                              FILED IN
________________________________________________________________________
                                                        1st COURT OF APPEALS
                                                                                                          HOUSTON, TEXAS
                                            IN THE COURT OF APPEALS                                    6/15/2015 4:57:37 PM
                                                                                                       CHRISTOPHER A. PRINE
                       FOR THE FIRST DISTRICT OF TEXAS AT                                           HOUSTON Clerk

	  

                                                      RONALD	  WILLIAMS	  

                                                Appellants	  (Plaintiff	  below)	  

                                                                     v.	  

                                             METRO	  TRANSIT	  AUTHORITY	  	  

                                              Appellees	  (Defendant	  below)	  

	  

        MOTION	  FOR	  EXTENTION	  OF	  TIME	  TO	  SUMBIT	  WRITTEN	  EVIDENCE	  OF	  

                       PAYMENT	  OR	  ARRANGMENTS	  TO	  PAY	  REPORTER’S	  FEE	  

__________________________________________________________________________________________________	  

COMES	   NOW,	   Appellant	   Ronald	   Williams,	   in	   the	   above-­‐entitled	   and	   numbered	   cause,	  

and	   files	   this	   Motion	   for	   an	   Extension	   of	   Time.	   	   Last	   week,	   appellant	   contacted	   Ms.	  

Addision,	  “reporter”	  via	  phone	  and	  email	  to	  pay	  or	  make	  arrangements	  to	  pay	  for	  the	  

preparation	  of	  the	  record.	  	  Counsel	  is	  awaiting	  notification	  from	  reporter	  regarding	  

payment.	  	  	  

	          WHEREFORE,	   PREMISES	   CONSIDERED,	   appellant	   requests	   that	   this	  

Honorable	  Court	  grant	  appellant	  additional	  time	  to	  pay	  or	  make	  arrangements	  to	  pay	  

the	  reporter’s	  fee.	  




	                                                                                                                                        1	  
	            	     	     	     	     	     Respectfully submitted,

                                                 THE LAW OFFICE OF TODD E. WEBB

                                                 By: /s/ Todd E. Webb

                                                 State Bar No. 24033317
                                                 3730 Kirby Suite 1200
                                                 Houston, Texas 77098
                                                 Telephone: 713-834-1147
                                                 Facsimile: 713-831-6899

                                                 ATTORNEY FOR PLAINTIFF




                                   CERTIFICATE OF SERVICE

              I certify that on June 15 2015 I served a true and correct copy of the foregoing

document on Defendant listed below by E-file:


Metropolitan Transit Authority of Harris County, Texas
1900 Main Street, 3rd Floor
Houston, Texas 77002
713.739.4699 fax
713.652.7951 telephone
hao.le@ridemetro.org

                                                 /s/ Todd E. Webb
                                                 ___________________________
       	  




	                                                                                         2